PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Disruptive Technologies Research AS
Application No. 15/505,636
Filed: 22 Feb 2017
For: Systems and Methods for Establishing Asymmetric Network Communications

:
:
:	DECISION ON PETITION
:
:
:
This decision is in response to the petition to revive under 37 CFR 1.137(a) filed April 9, 2022.

The petition is hereby GRANTED.

The instant application became abandoned October 10, 2018 for failure to timely submit a proper reply to the non-final Office action mailed July 6, 2018. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed January 22, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See, MPEP 711.03(c)(II)(C) and (D).

The petition has been carefully considered and found in compliance with the provisions set forth above. The required reply, petition fee, and statement (including explanation) of unintentional delay are acknowledged.

Accordingly, this application is being directed to GAU 2412 for further processing.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions